Wiswell, C. J.
One of the two defendants in this suit upon a promissory note, dated January 11, 1892, relies upon a discharge in insolvency granted to him on March 9, 1896, in insolvency proceedings commenced by him on October 7, 1895, in accordance with the insolvency laws of this State, as a bar to the maintenance of the action against him. The only question presented by the agreed statement of facts, upon which the case comes to the law court, is whether or not the validity of this discharge as a bar to the maintenance of this suit, is affeéted by the fact that the insolvent debtor, in his schedule of creditors, omitted all mention of this note in suit, or of the creditor to whom it belonged. There is no intimation in the agreed statement of facts that this omission was wilful or fraudulent.
Our insolvency statutes contain no provision to the effect that the omission of the name of a creditor from the list of creditors, which the insolvent debtor is required to furnish, shall affect or invalidate the discharge in insolvency as a bar to a suit brought by the omitted creditor. Upon the contrary it is provided i by E. S. (1883), c. 70, § 49: “A discharge in insolvency duly granted shall, subject to the *39limitations in the two preceding sections, within this state, release the insolvent from all debts, claims, liabilities and demands, which were or might have been proved against his estate in insolvency.” The claim sued in this action might have been proved against the insolvent’s estate in insolvency, the discharge was duly granted, it is consequently a bar to the maintenance of this action against him.
It has been almost universally held by all of the courts of this country, that the omission of the name of a creditor in the insolvent’s schedule of creditors, not wilful or fraudulent, does not affect the validity of the discharge in insolvency, duly granted, in a suit brought by the creditor whose name was thus omitted. See Symonds v. Barnes, 59 Maine, 191, 8 Am. Rep. 418; Whiton v. Nichols, 3 Allen, 583, and the cases cited in 16 A. & E. Ency. of Law, 2d. ed. p. 770.
In accordance with the stipulation of the agreed statement, the entries will be,

Judgment in favor of the defendcvrit Fred Whitney.


Judgment against the other defendant.